                     Case:20-01947-jwb            Doc #:54 Filed: 06/08/2020           Page 1 of 2

Form BOCPRVBK (03/14)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                          Case Number 20−01947−jwb
         Barfly Ventures, LLC
         35 Oakes Street SW #400                                          Chapter 11
         Grand Rapids, MI 49530
         Tax ID: 27−1798379                                               Honorable James W. Boyd

                                                       Debtor



                                            STATEMENT OF COSTS

To: John W. Lucas, Esq.

   Pursuant to Local Bankruptcy Rule 9010−3*, upon entry of an order granting a motion to appear pro hac
vice, the attorney admitted shall remit an admission fee in the amount of $35.00 within thirty (30) days of
entry of said order. Please be advised that LBR 9010−3 further states that payment be made payable to the
"U. S. District Court for the Western District of Michigan" and tendered to the Clerk of the Court, U.S.
Bankruptcy Court for the Western District of Michigan. Please note on the check or money order "pro hac
vice admission fee" along with the name and case number.

   Failure to pay this fee shall result in revocation of the admission order and result in the attorney being
denied the privilege to appear and be heard.

   Please remit your check or money order to:
                          U.S. District Court for the Western District of Michigan
                                     c/o Clerk, U.S. Bankruptcy Court
                                 One Division Avenue North, Room 200
                                         Grand Rapids, MI 49503


Total Amount Due:                                               $ 35.00



Dated: June 8, 2020                                             By: /S/
                                                                Michelle M. Wilson
                                                                Clerk of Court


Bill of Costs served by regular mail upon admitted attorney 6/8/20

*Local Bankruptcy Rules are posted on the Court's Internet website at www.miwb.uscourts.gov.

                                 Notice to Customers Making Payment by Check

When you provide a check as payment, you authorize us either to use information from your check
to make a one−time electronic fund transfer from your account or to process the payment as a
check transaction.

Privacy Act − A Privacy Act Statement required by 5 U.S.C. § 552a(e)(3) stating our authority for
                 Case:20-01947-jwb     Doc #:54 Filed: 06/08/2020      Page 2 of 2

soliciting and collecting the information from your check, and explaining the purposes and routine
uses which will be made of your check information, is available from our internet site at
(http://www.fms.treas.gov/otcnet/index.html), or call toll free at (1−866−945−7920) to obtain a copy
by mail. Furnishing the check information is voluntary, but a decision not to do so may require you
to make payment by some other method.
